                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

AJ RUETH,

        Plaintiff,
                                                       Case No. 20-cv-609-jdp
   v.

KRISTINE METZ and RACHEL WILSON,

        Defendants.


                               JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case without prejudice.




        /s/                                               6/23/2021
        Peter Oppeneer, Clerk of Court                           Date
